Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 6/4/2019 in which claims 1-20 were presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-19 of U.S. Patent No. 10,349,692 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially identical subject matter of a thumb brace having a first and second elastic straps.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/4/2019 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-6 and 15-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the exterior” and “both sides” which has insufficient antecedent basis in the claims.
Claim 15 recites “the second end” which has insufficient antecedent basis in the claims.
Claim 18 recites “the mid-portion” which has insufficient antecedent basis in the claims.
Claims 2-6, 16-17 and 19-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite (human body parts), of which limitations positively reciting non-statutory subject matter.
Claims 1, 7 and 15 are rejected because the claimed invention is directed to non-statutory subject matter.  Specifically, these claims recite human body parts, it is suggested to utilize “adapted to” or configured to” to overcome the rejection, example “the first strap extends…brace” and “the second strap reduces…brace” change to --the first strap adapted to extend…brace—and --the second strap adapted to reduce…brace--, of which limitations positively reciting non-statutory subject matter.
Claims 2-6, 8-14 and 16-20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-12  are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Thiruppathis et al. (U.S. Pub. No. 2004/0060096 A1).

Regarding claims 1 and 10-11, Thiruppathis discloses a thumb brace (See Fig. 1) comprising: 
a glove (10) having a thumb portion (22) disposed between a palm side (60) and a back side (62) and comprising a first attachment region (50) positioned adjacent a base of the thumb portion (See Fig. 2) and a second attachment region (49) positioned on the back side of the glove (See Fig. 5); 
a first elastic strap (30, 34) having a first end (defined by fastener 32), a mid-portion (defined by 38), and a second end (defined by fastener 36), wherein the mid- portion (see above) is disposed within a cradle of the glove between the thumb portion and an index finger portion of the glove (See Fig. 1), wherein the first strap (30, 34) is attached via stitching to the glove (at stitch line 38 also see claim 6), wherein the first strap (30, 34) is continuous from the first end to the second end (See Fig. 1), wherein a length of the first strap is disposed on the exterior of the glove (See Fig. 1), wherein the first end (defined by fastener 32), the second end (defined by fastener 36), or both are releasably attachable to the first attachment region (figures illustrated that the end defined by fastener 36 is releasably attachable to the first attachment region 50, however both are capable to be releasable attached to the firs attachment region because they have the mating hook and loop fastening part), and wherein the first strap (30, 34) extends from the cradle of the glove (See Fig. 4) and wraps around both sides of the thumb portion of the glove (Fig. 4 illustrates that the first strap 30, 34 wraps around the front and side of the thumb portion of the glove), the recitation “such that the first strap extends a distal end of a gloved thumb metacarpal bone of a gloved hand of a user of the brace” is considered as functional, the device of the prior art discloses substantially all of the claimed structural limitations and fully capable to perform the claimed function when the glove is worn on the hand of the wearer; 
a second elastic strap (42) having a first end (defined by fastener 49), a mid-portion (defined by fastener 50), and a second end (defined by fastener 48), wherein the first end is attached to the palm side of the glove (see Fig. 8) and the second end is releasably attachable to the second attachment region (because 48 and 49 are the two mating parts of hook and loop well-known fastening system), wherein the second strap (42) reduces a proximal end of a gloved thumb metacarpal bone of a gloved hand of a user of the brace because it is elastic and adjustable to a degree.

Regarding claims 2 and 8, Thiruppathis discloses a thumb brace wherein the glove has a flap (44) on the back side (See Fig. 5) providing an adjustably sized cuff (because of the hook and loop use), and wherein the second attachment region (49) is located on a back surface of the flap (when the flap is engaged as shown in Fig. 4).

Regarding claims 3 and 9, Thiruppathis discloses a thumb brace wherein the first strap (30, 34) is attached to the glove proximate the cradle of the glove (See Fig. 4).

Regarding claims 6, 12 and 20, Thiruppathis discloses a thumb brace wherein the glove is a golf glove (the disclosed glove is used in Tennis however it is capable to be a golf glove if the wearer is playing golf).

Regarding claim 7, Thiruppathis discloses a thumb brace (See Fig. 1) comprising: 
a glove (10) having a thumb portion (22) disposed between a palm side (60) and a back side (62) and comprising a first attachment region (50) positioned adjacent a base of the thumb portion (See Fig. 2) and a second attachment region (49) positioned on the back side of the glove (See Fig. 5); 
a first elastic strap (30, 34) having a first end (defined by fastener 32), a mid-portion (defined by 38), and a second end (defined by fastener 36), wherein the mid- portion (see above) is disposed within a cradle of the glove between the thumb portion and an index finger portion of the glove (See Fig. 1), wherein the first strap (30, 34) is attached via stitching to the glove (at stitch line 38 also see claim 6), wherein the first strap (30, 34) is continuous from the first end to the second end (See Fig. 1), wherein a length of the first strap is disposed on the exterior of the glove (See Fig. 1), wherein the first end (defined by fastener 32), the second end (defined by fastener 36), or both are releasably attachable to the first attachment region (figures illustrated that the end defined by fastener 36 is releasably attachable to the first attachment region 50, however both are capable to be releasable attached to the firs attachment region because they have the mating hook and loop fastening part), and wherein the first strap (30, 34) extends from the cradle of the glove (See Fig. 4) and wraps around both sides of the thumb portion of the glove (Fig. 4 illustrates that the first strap 30, 34 wraps around the front and side of the thumb portion of the glove), the recitation “such that the first strap extends a distal end of a gloved thumb metacarpal bone of a gloved hand of a user of the brace” is considered as functional, the device of the prior art discloses substantially all of the claimed structural limitations and fully capable to perform the claimed function when the glove is worn on the hand of the wearer; 
a second elastic strap (42) having a first end (defined by fastener 49), a mid-portion (defined by fastener 50), and a second end (defined by fastener 48), wherein the first end is attached to the palm side of the glove (see Fig. 8) and the second end is releasably attachable to the second attachment region (because 48 and 49 are the two mating parts of hook and loop well-known fastening system), wherein the second strap (42) reduces a proximal end of a gloved thumb metacarpal bone of a gloved hand of a user of the brace because it is elastic and adjustable to a degree.


Claims 15-20 are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Webber et al. (U.S. Pub. No. 2009/0131843 A1).

Regarding claim 15, Weber et al. “Weber” discloses a thumb brace (See Fig. 1) comprising: 
a glove (10) comprising first (54), second (53), and third hook and loop fasteners (55), wherein 
the first hook and loop fastener provides an adjustable cuff opening for the glove (See Fig. 7); 
the second hook and loop fastener connects first, second, or both ends of a first elastic strap positioned on the glove (See Fig. 7) (capable) to extend a distal end of a gloved thumb metacarpal bone of a gloved hand of a user of the glove; and 
the third hook and loop fastener connects the second end of a second elastic strap positioned on the glove (See Fig. 7) (capable) to reduce a proximal end of a gloved thumb metacarpal bone of a gloved hand of a user of the glove.

Regarding claim 16, Webber discloses a thumb brace wherein a first end of the second strap is stitched to the glove (Shown in Fig. 5 in vertical zig zag line).

Regarding claim 17, Webber discloses a thumb brace wherein the first strap is stitched to the glove, and wherein the first strap is continuous or discontinuous (See Fig. 7).

Regarding claim 18, Webber discloses a thumb brace wherein at least a portion of the mid-portion of the second strap passes over the first strap (See Fig. 7).

Regarding claim 19, Webber discloses a thumb brace wherein the second end of the first strap overlaps the first end of the first strap (See Fig. 7).

Regarding claim 20, Webber discloses a thumb brace wherein the glove is (capable to be) a golf glove.

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED ANNIS/           Primary Examiner, Art Unit 3732